DETAILED ACTION
This is non-final office action on the merits in response to the communication filed on 12/06/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 3, 10, and 17 are canceled.  Claims 1, 8 and 15 have been amended.  Claims 1, 2, 4-9, 11-16, and 18-20 are pending and are considered in this action.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.


Response to Arguments/Comments
102 Rejection
Applicant’s argument is moot in light of new arts and new grounds of rejection due to amended claims.

 101 Rejection
Examiner Choi inherits this application from another examiner, however Examiner Choi believes that 101 rejection is needed for this application.  Since this office action is a non-final, therefore 101 rejection is issued in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1, 2, and 4-7 are drawn to a system which is within the four statutory categories (i.e., a machine).  Claims 8, 9, and 11-14 are non-transitory computer readable medium claim.  Claims 15, 16, and 18-20 -7 are directed towards a method which is within the four statutory categories (i.e., a process).  

Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is “establish a central authority repository that comprises (i) a listing of vetted users permitted to perform transactions with blockchain tokens of a blockchain network, and (ii) conditions of regulatory institutions associated with ownership of fractional interests in the physical asset; receive a request to transfer a set of blockchain tokens that represent a certain fractional ownership share interest in the physical asset from a digital wallet associated with a first user to a digital wallet associated with a second user, wherein the digital wallet of the first user is managed solely by a central authority entity, and wherein the digital wallet of the second user is managed solely by the central authority entity; compare information about the first user to the central authority repository a central authority repository that comprises a listing of vetted users permitted to perform transactions with blockchain tokens associated with the physical asset to determine that the first user is verified to execute the received request to transfer; compare information about the second user to the central authority repository to determine that the second user is verified to execute the received request to transfer”

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers “fundamental economic principles or practices” and “commercial interactions.”  That is, the drafted process is comparable to a handling commercial interaction, i.e. establish a central authority repository that comprises (i) a listing of vetted users permitted to perform transactions with blockchain tokens of a blockchain network, etc.  If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of handling business relations or sale activities, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – “fundamental economic principles or practices” and “Commercial or legal interaction” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional step recites “in response to determining that the first user is verified, and in response to determining that the second user is verified, build a transaction function for the transfer of the set of blockchain tokens from the digital wallet of the first user to the digital wallet of the second user; and publish the transaction function to the blockchain network associated with the set of blockchain tokens”, which amount to no more than insignificant extra-solution activity. (See MPEP 2106.05(g), which describes these activities as “Mere Data Gathering.”)    
	 	The additional recited elements, i.e. “a non-transitory computer-readable medium storing processor executable instructions on a computing device” of claim 8; “a memory device; and a processing device; etc” of claim 1 are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As explained above in Step 2A Prong 2, the additional claim elements represent insignificant extra-solution activity. Likewise, applicant is referred to the Step 2A, Prong 2 analysis for the descriptive limitations, generic computing elements. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claim 5 is also directed to abstract idea of “to transmit a notification to the third party exchange system indicating that the set of blockchain tokens has been transferred from the digital wallet of the first user to the digital wallet of the second user.”; claim 6 “comparing the information about the first user to the central authority repository to determine that the first user is verified comprises determining that a received identity of the first user matches an identity of a vetted user stored within the central authority repository that meets regulatory requirements for trading the set of blockchain tokens”; claim 7 “comparing the information about the second user to the central authority repository to determine that the second user is verified comprises determining that a received identity of the first user matches an identity of a vetted user stored within the central authority repository that meets regulatory requirements for trading the set of blockchain tokens”, therefore would still fall into the same groupings of Certain Methods of Organizing Human Activity – commercial or legal interactions. 
Claim 2 is not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing how “the request to transfer the set of blockchain tokens comprises a confidential passcode of the first user and a confidential passcode of the second user, etc” of claim 2; and “the request to transfer the set of blockchain tokens is received from a third party exchange system” of claim 4.  While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the applicant’s Specification in para. [0004].
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The rest of the claims claim 8-9, 11-16, and 18-20 are similar to claim 1-7.  Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C 103 as being obvious over Chan et al (US20190220621; hereinafter: “Chan”) in view of Vange (US20200175501A1; hereinafter “Vange”), and further in view of Pierce et al. (US20210035092A1; hereinafter: “Pierce”).



As per claim 1, 8, and 15, Chan teaches: providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations (see [0044-0046]): 
receive a request to transfer a set of blockchain tokens ([0026], In the example of FIG. 2, user 110 is associated with client device 104, which executes a stored software application (e.g., a wallet application) capable of obtaining a current version of a conventional blockchain ledger from one or more networked computer systems (e.g., one of peer systems 160 configured to “mine” broadcasted transaction data and update ledgers); see [0027], In the first transaction (transaction 202) depicted in FIG. 2, user 108 transfers ownership of a portion of tracked assets (e.g., of some amount of a virtual currency or crypto-currency) to user 110; [0030], For example, client device 104 may execute one or more software applications (e.g., wallet applications) that generate data specifying a transaction (e.g., transaction 204) transferring ownership of the tracked asset portion from user 110 to user 112…,); 
compare information about the first user to the central authority repository to determine that the first user is verified to execute the received request to transfer; compare information about the second user to the central authority repository to determine that the second user is verified to execute the received request to transfer ([0071], FIG. 3 illustrates a system 300 of segregated blockchains with individual, independent blockchains that are not related to one another except with respect to a central open ledger database(s) or blockchain(s) that allows peer-to-peer transactions between the independent, segregated, isolated blockchains; [0083], a central authority running the system would require all participants in the system to maintain a common account balance/rules database, so it would in effect be a shared central database that is controlled by a set of agreed rules between, for example, distinct financial institutions; [0080], The flow diagram of FIG. 5 illustrates an embodiment of a process 500 for handling a transaction between two accounts in FIG. 3. Let's assume again that Account A user wants to transfer M amount to Account B user. At 502, transaction details are received. These details can include, for example, an identifier associated with Account A, an identifier associated with Account B, the amount of the transaction, a date for the transaction, and any other details associated with the transaction; [0081], Next, at 504, the transaction details are compared against the Account Balances/Rules database. Specifically, the transaction amount is compared against the balance of Account A and any rules associated with Account A and Account B. If the transaction would violate a rule and/or there are insufficient funds to cover the transaction, the transaction is declined (at 506) and user B is notified.); 
in response to determining that the first user is verified, and in response to determining that the second user is verified, build a transaction function for the transfer of the set of blockchain tokens from the digital wallet of the first user to the digital wallet of the second user; and publish the transaction function to a blockchain network associated with the set of blockchain tokens ([0081], Alternatively, if the transaction does not violate any rules and sufficient funds are available to cover the transaction, then at 508 the transaction is logged in the ledger of the Financial Transaction Database. At 510, the balances of Account A and Account B are updated in the Account Balances/Rules database. At 512, a block reflecting the transaction, i.e. Account A sends M amount to Account B (a transaction function for the transfer….), is added to the blockchain associated with Account A. Specifically, the Account A blockchain is loaded, a new block is added, and the updated blockchain is stored. And at 514, a new block reflecting the transaction, i.e., Account B receives M amount from Account A, is added to the blockchain associated with Account B. Finally, at 516 the account holders are notified that the transaction is complete.); or alternatively claim 25 describes “approve the data exchange based on a comparison between the first information and counterparty data maintained within a segregated database…” to teach the claimed limitation of “in response to determining that the first user is verified, and in response to determining that the second user is verified, build a transaction function….).

Chan does not explicitly disclose, but Vange teaches:
establish a central authority repository that comprises (i) a listing of vetted users permitted to perform transactions with blockchain tokens of a blockchain network ([0018], The tokenization system 100 may comprise one or more modules suitably configured to enable both the initial transfer of the issuer token from the issuer 108 to a first recipient's wallet 110 over the DL 104 and any subsequent transfer of the issuer token from the first recipient's wallet 110 a to one or more additional recipient wallets 110 b, 110 cover the distributed DL 104. For example, and referring now to FIG. 2, in one embodiment, the tokenization system 100 may comprise a recipient module 202, a token transfer module 204, a qualification module 206, and an issuer module 208. The issuer module 208 generates issuer tokens on the DL 104 according to a set of issuer data corresponding to any type of token offering such as an ITO; see also Abstract, The modules are configured to create and issue tokens on one or more distributed ledgers and verify that a wallet of a recipient or other entity is qualified to receive the token before allowing the transfer of the token into the wallet.)
and (ii) conditions of regulatory institutions associated with ownership of fractional interests in the physical asset ([0036], the tokenization system 100 may generate tax or other reports required for compliance with governmental regulatory or other commercial reporting requirements for recipients that cover all assets held in a given recipient's wallet 110. The tokenization system 100 may also be configured to generate regulatory compliance reports on behalf of the issuer 108 that preserve the anonymity of the recipient from the issuer 108.)
wherein the digital wallet of the first user is managed solely by a central authority entity, and wherein the digital wallet of the second user is managed solely by the central authority entity (see Abstract, Methods and apparatus for tokenizing securities according to various aspects of the present technology include various modules for facilitating a controlled exchange environment for tokens residing on one or more distributed ledgers. The modules are configured to create and issue tokens on one or more distributed ledgers and verify that a wallet of a recipient or other entity is qualified to receive the token before allowing the transfer of the token into the wallet.)
a digital wallet associated with a first/second user ([0016], a tokenization system 100 is configured to facilitate the transfer of one or more issuer tokens created by an issuer 108 to one or more wallets 110 a, 110 b, 110 c owned by a recipient in exchange for a predetermined amount of coin transferred from the recipient's wallet 110 to the issuer 108 or a transfer of fiat currency directly to an issuer's account held at a financial institution. The issuer token and the recipient wallet 110 exist on a DL 104 such as a blockchain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chan with the teaching of Vange as they relate to a system/method of managing digital asset in a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Chan offers the embodiment of asset tracking using conventional blockchain ledgers.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of conventional blockchain to track asset as disclosed by Chan to the methods of incorporating a central authority (tokenization system) in a blockchain system as taught by Vange for the predicated result of improved systems and methods of facilitating a controlled exchange environment for tokens between parties.

Chan in view of Vange do not explicitly disclose, but Pierce teaches:
wherein the blockchain tokens are associated with fractional ownership interests in a physical asset (see claim 1, generating, by the processor based on the request, a digital inventory asset, wherein the digital inventory asset corresponds to at least a non-fungible portion of a respective asset of the asset type; see claim 4, wherein the respective asset associated with the digital inventory asset is a physical asset which has been placed in a secure physical vault containing a plurality of physical assets; see also [0070], For example, one of the digital assets may be a digital tradeable token that can be used as currency. Another of the digital assets may be an inventory token that includes information about the physical asset (e.g., gold bar) that is used to back the digital tradeable token; [0072], Each digital tradeable token represents a share of ownership, denominated by weight, of the entirety of the gold backing the digital tradeable tokens.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chan/Vange with the teaching of Pierce as they relate to a system/method of managing digital asset in a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Chan offers the embodiment of asset tracking using conventional blockchain ledgers.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of conventional blockchain to track asset as disclosed by Chan to the methods of exchanging digital assets that are associated with physical assets as taught by Pierce for the predicated result of improved systems and methods of facilitating a controlled exchange environment for tokens between parties.

As per claim 2, 9, and 16, the combination of Chan, Vange, and Pierce teaches the limitation of claim 1, 8, and 15 respectively.  Chan further teaches: a system wherein the request to transfer the set of blockchain tokens comprises a confidential passcode of the first user and a confidential passcode of the second user, wherein the confidential passcode of the first user is associated with a public and private key pair of the digital wallet of the first user, and wherein the confidential passcode of the second user is associated with a public and private key pair of the digital wallet of the second user (see pp 0030, 0031, 0040, 0046, 0049-0051). 

As per claim 4, 11, and 18, the combination of Chan, Vange, and Pierce teaches the limitation of claim 1, 8, and 15 respectively.  Chan further teaches: a system wherein the request to transfer the set of blockchain tokens is received from a third party exchange system (see pp 0053). 

As per claim 5, 12, and 19, the combination of Chan, Vange, and Pierce teaches the limitation of claim 4, 11, and 18 respectively.  Chan further teaches: a system wherein the processing device is further configured to execute computer-readable program code to transmit a notification to the third party exchange system indicating that the set of blockchain tokens has been transferred from the digital wallet of the first user to the digital wallet of the second user (see pp 0046, 0047). 

As per claim 6 and 13, the combination of Chan, Vange, and Pierce teaches the limitation of claim 1, 8, and 15 respectively.  Chan further teaches: a system wherein comparing the information about the first user to the central authority repository to determine that the first user is verified comprises determining that a received identity of the first user matches an identity of a vetted user stored within the central authority repository that meets regulatory requirements for trading the set of blockchain tokens (see pp 0047-0052) 

As per claim 7 and 14, the combination of Chan, Vange, and Pierce teaches the limitation of claim 1, 8, and 15 respectively.  Chan further teaches:a system wherein comparing the information about the second user to the central authority repository to determine that the second user is verified comprises determining that a received identity of the first user matches an identity of a vetted user stored within the central authority repository that meets regulatory requirements for trading the set of blockchain tokens (see pp 0047-0052).

As per claim 20, the combination of Chan, Vange, and Pierce teaches the limitation of claim 15.
a system wherein comparing the information about the first user to the central authority repository to determine that the first user is verified comprises determining that a received identity of the first user matches an identity of a vetted user stored within the central authority repository that meets regulatory requirements for trading the set of blockchain tokens (see pp 0047-0052) 
system wherein comparing the information about the second user to the central authority repository to determine that the second user is verified comprises determining that a received identity of the first user matches an identity of a vetted user stored within the central authority repository that meets regulatory requirements for trading the set of blockchain tokens (see pp 0047-0052).

Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this non-final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this non-final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/
Examiner, Art Unit 3699                                                                                                                                                                            5/21/2022